Case 7:19-mj-02341 Document 1 Filed on 10/01/19 in TXSD Page 1 of 1

 

 

 

 

United Stat

, Southam Bett of sas
‘AO 91 (Rev 8/01) Criminal Complaint " oct =~ 1 9f4n
United States District Court. . David J. Bradley, Clerk
SOUTHERN DISTRICT OF | / TEXAS
McALLEN DIVISION
UNITED STATES OF AMERICA oo, . .
V. . CRIMINAL COMPLAINT

Nelson lovanne Ortiz C
Case Number: M-19-2341-M

JAE YOB: 1981
EI Salvador
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about September 29, 2019 in Hidalgo — County, in
} . , .

the Southern . District of : Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to El Salvador in pursuance of law, and
thereafter was found near Cuevitas, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary of Homeland Security, not theretofore having consented. toa a reapplication by the defendant for admission into the United
States;

L

in violation of Title _ 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol. LAgent and that this complaint is based on the .
following facts:

 

2
Nelson Iovanne Ortiz was encountered by Border Patrol Agents near Cuevitas, Texas on September 29, 2019. The investigating agent

. established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally entered .
the United States on September 29, 2019, near Hidalgo, Texas. Record checks revealed the defendant was formally deported/excluded
from the United States on August 9, 2010 through New Orleans, Louisiana. Prior to deportation/exclusion the defendant was. instructed
not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On
December 3, 2002, the defendant was convicted of Hit & Run - Personal Injury, Attended Property and sentenced to five (5) years
imposed, three (3) years suspended.

opel by Aus Fanner €. Totober m iofi[00,

  

 

Continued on the attached sheet and made a part of this complaint: [_]¥es No
, W- Mec
: : Signature of chm
October 1, 2019 __- . cs . 2 S aatnN, KellenMeador Border Patrol Agent

 

 

. . f .
Peter E. Ormsby _«_, U.S. Magistrate Judge / [EE O... YI

Name and Title of Judicial Officer — : “Signature of Judicial Officer J

4
